Citation Nr: 0427027	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by anemia.

2.  Entitlement to service connection for a borderline 
personality disorder.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from September 1992 until 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Winston-Salem, North Carolina.

During the pendency of this appeal, the veteran's claims 
folder has been transferred from the RO in Winston-Salem to 
the RO in Louisville, Kentucky.

This case was previously before the Board in November 1999 
and June 2003.  On those occasions, remands were ordered to 
accomplish further development.  Additionally, the November 
1999 remand also concerned the issue of entitlement to 
service connection for asthma.  It is noted that such claim 
was subsequently granted by the RO in an April 2002 rating 
decision.  As such, the instant decision will be limited to 
the issues set forth on the preceding page.

Finally, the issues of entitlement to service connection for 
a borderline personality disorder and for arthritis are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The evidence demonstrates a current diagnosis of anemia.

2.  The evidence, while containing isolated in-service and 
post service diagnoses of anemia, does not establish that the 
veteran currently has a chronic disability manifested by 
anemia that was incurred in service.




CONCLUSION OF LAW

A chronic disability manifested by anemia was not incurred in 
or aggravated by active service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1154, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in April 2002, November 2003 and January 
2004 apprised the appellant of the information and evidence 
necessary to substantiate her claim.  Such correspondence 
also apprised her as to which information and evidence, if 
any, that she is to provide, and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
She was also advised to send any information and evidence in 
her possession, pertinent to the appeal, to the VA.  As such, 
the Board finds that the correspondence satisfied VA's duty 
to notify the veteran, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Here, the notice letters dated in April 2002, November 2003 
and January 2004 instructed the veteran to submit any 
additional evidence.  Moreover, as discussed above, the Board 
has found that the appellant was provided every opportunity 
to identify and submit evidence in support of her claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Finally, the veteran's statements in support of her claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

If not shown in service, service connection may be granted 
for various chronic diseases, such as primary anemia, if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Continuity of symptomatology is required only where the 
condition noted during service (or the presumptive period) is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  See 38 C.F.R. 
§ 3.303(b).

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that the continuity of symptomatology provisions 
of section 3.303 do not relieve a claimant of the burden of 
providing a medical nexus.  Indeed, there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  

Factual background

The veteran's enlistment examination in May 1991 revealed no 
blood disorders, nor were any noted in a report of medical 
history completed at that time.  

An April 1993 in-service treatment note indicates a history 
of mild anemia and mono at corps school.  It appears that 
such notation was by history of the veteran, since perusal of 
earlier service medical records did not reveal findings of 
either anemia or mono.  At the time she presented in April 
1993, she had symptoms of lightheadedness and weakness.  Upon 
examination, anemia was ruled out and a diagnosis of possible 
heat disorder was rendered.  It was noted the veteran was 
pregnant.  

In June 1993, borderline anemia was diagnosed as an 
obstetrical problem.  An October 1993 treatment note 
indicated iron deficiency anemia.  Blood testing at that time 
showed her hemoglobin and hematocrit counts to be low.  The 
assessments included intrauterine pregnancy.

A December 1994 report of medical history noted "anemia 
during pregnancy."  It was noted that there was a history of 
anemia on both sides of her family.  

Complete blood count (CBC) testing performed during service 
in January 1995, March 1995 and April 1995 showed low 
hemoglobin and hematocrit levels.  A CBC conducted in May 
1995 was normal.

In 1996, the veteran underwent Medical Board proceedings and 
had examinations in conjunction therewith.  While an August 
1995 examination noted that the veteran took iron 
supplements, such evaluation did not indicate further 
problems with anemia.  Instead, the diagnoses noted in 
association with the Medical Board proceedings were 
depressive/ borderline personality disorder, migraine 
headaches and fibromyalgia.  In June 1996 she was deemed 
unfit to perform her military duties.  She was discharged in 
September 1996.

Following service, the veteran was examined by VA in December 
1996.  Physical examination at that time, including a review 
of a blood sample, revealed no evidence of hemic or lymphatic 
disease.  The examination report indicated a diagnosis of 
"history of blood disorder and anemia" with an abnormal 
(borderline) CBC.  

Blood testing performed in May 1997, September 1997, May 
1998, November 1998 and November 1999 revealed low hemoglobin 
and hematocrit levels.  An October 1998 count showed normal 
levels.

The veteran was again examined by VA in March 2000.  The 
veteran stated that she took iron tablets that she bought at 
a pharmacy.  It was noted that her most recent hemoglobin and 
hematocrit showed a borderline hemoglobin of 11.8 and a 
hematocrit of 36.  Those numbers were slightly decreased.  
Findings from testing done in October 1998 were normal.  
Additionally, the veteran had been recently noted to have 
decreased folic acid, for which she was prescribed folate and 
a multivitamin.  Her vitamin B-12 levels were normal.  She 
also had a normal iron serum, iron binding capacity and iron 
saturation, as demonstrated by testing performed in November 
1999.

Objectively, the veteran had no pallor or paleness of the 
conjunctiva or palms of the hands.  She was diagnosed with a 
history of anemia in pregnancy and also with current mild 
anemia with folic acid deficiency.  It was noted that the 
veteran had very heavy menstrual periods which may contribute 
to her anemia.

The veteran was most recently examined in September 2000.  
The examination report indicated that, according to 
hematologic evaluation, the veteran did not have iron 
deficiency anemia.  She did exhibit mildly decreased 
hemoglobin and hematocrit.  It was also noted that she had 
been diagnosed with a mild folate deficiency.  The veteran's 
iron binding capacity, iron saturation and retic count ruled 
out iron deficiency anemia.  Additionally, while the veteran 
was prescribed multivitamins from VA containing a small 
amount of iron, it was not a therapeutic dose.  

The diagnosis at the time of the September 2000 VA 
examination was folate deficiency, with no evidence of iron 
deficiency anemia.  Her folate deficiency was considered to 
have likely been caused by nutritional deficiencies.  A CBC 
at that time showed lower than normal levels of hemoglobin 
and hematocrit.

Additional blood testing in July 2001 and January 2002 of 
hemoglobin and hematocrit levels did not result in a finding 
of anemia.

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, the service medical records reveal 
anemia associated with pregnancy was noted on multiple 
occasions.  Intermittent low hemoglobin and hematocrit levels 
were noted during and subsequent to service.  However, VA 
examinations, performed in March 2000 and September 2000, 
indicated that there was no evidence of iron deficiency 
anemia.  That conclusion was based upon the finding that, 
although the veteran exhibited mildly decreased hemoglobin 
and hematocrit levels, there was no problem with iron binding 
capacity, iron saturation or retic count rule.  

In view of the foregoing, the Board finds that there does not 
exist competent clinical evidence of record which establishes 
that the veteran has current chronic disability manifested by 
anemia which was incurred during service.  Because a chronic 
disability has not been established, in order to achieve a 
grant of service connection, the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a chronic disability 
manifest by anemia is denied.


REMAND

A review of the record reveals that in a March 1997 rating 
decision, the RO, in pertinent part, denied the veteran's 
claims of entitlement to service connection for borderline 
personality disorder and arthritis.  

In May 1997, the veteran submitted a document that can fairly 
be construed as a notice of disagreement as to each of those 
claims.  In May 1997, another rating decision was issued, 
continuing the denials.  The evidence of record does not 
reflect that a statement of the case (SOC) has been issued in 
response to the veteran's notice of disagreement, pursuant to 
38 C.F.R. § 19.26 (2003).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issues of entitlement to service connection 
for a borderline personality disorder and for arthritis are 
hereby REMANDED to the RO for the following action:

After assuring that all requirements have 
been met under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002)), the RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the March 1997 rating decision, which 
denied  entitlement to service connection 
for a borderline personality disorder and 
for arthritis.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from those determinations.

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence she desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until she is notified.




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



